Case: 16-15589   Date Filed: 01/22/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15589
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:15-cv-80638-RLR




HUSSAIN KAREEM,

                                                            Plaintiff-Appellant,

                                  versus

OCWEN LOAN SERVICES, LLC,
CITIBANK, N.A.,
as Trustee for AHMAT 2006-3,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 22, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-15589     Date Filed: 01/22/2018   Page: 2 of 8


      Hussain Kareem appeals the dismissal with prejudice of his second amended

complaint that Ocwen Loan Services, LLC, and Citibank, N.A., violated federal

and state law by seeking to collect payments on a refinanced residential mortgage

loan that Kareem had rescinded. We affirm.

      In July 2006, Kareem executed a promissory note and security deed in favor

of American Brokers Conduit in exchange for a loan that he used to refinance the

mortgage on his residence in Lawrenceville, Georgia. After a series of transfers,

American Home Mortgage Servicing, Inc., acquired the rights to service Kareem’s

loan and then merged with Ocwen. Later, the “grantee” of the loan, Mortgage

Electronic Registration Systems, Inc., assigned Kareem’s loan to Citibank as the

Trustee for American Home Mortgage Assets Trust 2006-3. Meanwhile, in

October 2008, Kareem mailed a notice to American Home to rescind the loan.

      In November 2009, Kareem sued American Home, Mortgage Electronic

Systems, and others for their alleged violations of his civil rights, consumer

protection laws, and Georgia law, but the Northern District of Texas entered

summary judgment in favor of the defendants. The court rejected Kareem’s

complaints that the defendants violated Georgia law by continuing to demand

payment after rescission on the ground that Kareem could not rescind a contract

from which he continued to benefit by using its proceeds to remain in his house.

The court ruled that Kareem’s claim that the defendants violated the Truth in


                                          2
              Case: 16-15589     Date Filed: 01/22/2018   Page: 3 of 8


Lending Act was untimely and his claim that they violated his civil rights failed for

lack of state action. The court also ruled that the defendants were loan servicers

instead of debt collectors under the Fair Debt Collection Practices Act; that

American Home timely had acknowledged Kareem’s only “qualified written

request” for information as required by the Real Estate Settlement Procedures Act;

and that the assignment of a new number to Kareem’s loan account did not

constitute a material misrepresentation or a breach of a duty owed under Georgia

law. The Fifth Circuit Court of Appeals affirmed. Kareem v. Am. Home Mortg.

Servicing, Inc., 479 F. App’x 619 (5th Cir. 2012).

      Kareem filed a pro se complaint in the district court against Ocwen and

Citibank, and later hired counsel to help him file his second amended complaint. In

the amended complaint, Kareem sought a declaration that his promissory note and

security deed were invalid and that American Brokers “and its alleged successors

in interest, including both Ocwen and Citibank, had no right to receive payment on

the mortgage loan” because American Brokers, which “stated to be a New York

corporation, was not in fact incorporated in . . . 2006 or subsequently,” “was not

licensed as a mortgage lender in Georgia,” and “did not have authority to do

business in Georgia.” Kareem also sought monetary damages for alleged violations

by Ocwen and Citibank of the Debt Collection Practices Act, the Truth in Lending

Act, the Credit Reporting Act, the Real Estate Settlement Act, and the Federal


                                          3
               Case: 16-15589      Date Filed: 01/22/2018    Page: 4 of 8


Trade Commission Act, and for their alleged breach of the duty of good faith and

fair dealing. Kareem alleged that the companies were “debt collectors” and

violated consumer protection laws by seeking repayment of the loan that he had

rescinded, by failing to “investigate or address” his “request[s] . . . [to] revisit the

issue of rescission . . . [and to] correct various billing and servicing errors,” and by

refusing to “refrain from reporting his mortgage loan account . . . [as] delinquent”

or from “threaten[ing] foreclosure.” Kareem also alleged that Ocwen had

“provided a bogus telephone number” for Citibank, and that Citibank, as the

Trustee for American Home Mortgage Assets Trust, had not responded to his

“certified notices of ‘Change in Note Holder.’”

      Ocwen and Citibank moved to dismiss the second amended complaint, and

the district court granted the motion. See Fed. R. Civ. P. 12(b)(6). The district court

ruled that Kareem’s claims concerning the Debt Collection Practices Act, the

Credit Reporting Act, and the Real Estate Settlement Act were barred by collateral

estoppel because he could not relitigate the validity of his “purported 2008

rescission of his mortgage loan” and by res judicata because “he raised (or could

have raised) [his claims] against Defendants’ privy in the prior action.” The district

court also ruled that Kareem “offered no legal authority” to invalidate the

promissory note and security deed under Georgia law; that Citibank could not be

liable under the Truth in Lending Act because Kareem “alleged no TILA violation


                                            4
              Case: 16-15589     Date Filed: 01/22/2018   Page: 5 of 8


that was apparent at the time of assignment”; that Kareem could not “maintain an

independent cause of action for breach of the duty of good faith and fair dealing

under Georgia law”; that he could not pursue “a private cause of action” under

section 5 of the Trade Commission Act; and that it would be futile for Kareem to

file a third amended complaint. Later, the district court denied Kareem’s motions

to reconsider and to file a third amended complaint.

      This appeal requires that we apply two standards of review. We review de

novo a dismissal for failure to state a claim. Bourff v. Rubin Lublin, LLC, 674 F.3d
1238, 1240 (11th Cir. 2012). We review the denial of a motion for leave to amend

a complaint for abuse of discretion. Almanza v. United Airlines, Inc., 851 F.3d
1060, 1074 (11th Cir. 2017).

      The district did not err by dismissing Kareem’s complaint to declare his

promissory note and security deed invalid. Kareem cited no authority to support his

allegations that the loan instruments were unenforceable. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (“a plaintiff[] [is] obligat[ed] to provide the

grounds of his entitlement to relief”). Kareem opposed dismissal of his complaint

based on section 7-1-1013 of the Georgia Code, but that provision prohibits “any

person transacting a mortgage business in or from” Georgia from making

misrepresentations to or failing to act in good faith with borrowers, Ga. Code Ann.

§ 7-1-1013. And Georgia imposes criminal punishment instead of providing a civil


                                         5
               Case: 16-15589     Date Filed: 01/22/2018    Page: 6 of 8


remedy for conducting “a mortgage business without a license or exemption,” id.

§ 7-1-1019. See Anthony v. Am. Gen. Fin. Servs., Inc., 697 S.E.2d 166, 172 (Ga.

2010) (“[T]he public policy advanced by a penal statute, no matter how strong,

cannot support the implication of a private civil cause of action that is not based on

the actual provisions of the relevant statute.”). As the district court stated, Kareem

provided no “plausible basis for [a] declaration” invalidating the loan instruments.

      The district court correctly dismissed Kareem’s complaints that Ocwen and

Citibank violated the Debt Collection Practices Act, the Credit Reporting Act, and

the Real Estate Settlement Act. Kareem’s complaints are based on his purported

2008 rescission of the loan, which is an issue that was decided in his earlier action

and that he is barred from relitigating under the doctrine of collateral estoppel. See

Barger v. City of Cartersville, Ga., 348 F.3d 1289, 1293 (11th Cir. 2003). And

Kareem is barred by res judicata from asserting claims under consumer protection

laws that he raised or could have raised in the earlier action. See Griswold v. Cty.

of Hillsborough, 598 F.3d 1289, 1292–93 (11th Cir. 2010). Kareem argues that res

judicata does not bar his complaint that Ocwen violated a recent amendment to the

Real Estate Settlement Act, 12 U.S.C. § 2605(k). Kareem alleged that Ocwen

violated the Act by failing “to acknowledge [his] rescission notice, to correct . . .

[various billing and accounting] errors . . . for purposes of avoiding foreclosure and

to salvage his credit and reputation . . . and continu[ing] to furnish negative credit


                                           6
              Case: 16-15589     Date Filed: 01/22/2018     Page: 7 of 8


information with respect to [his] mortgage loan account . . . .” Because Kareem’s

complaint “is based upon the same factual predicate[] as [his] former action, [his]

two cases [are] really the same ‘claim’ or ‘cause of action’ for purposes of res

judicata.” See Griswold, 598 F.3d at 1293 (quoting Ragsdale v. Rubbermaid, Inc.,

193 F.3d 1235, 1239 (11th Cir. 1999)).

      The district court also did not err by dismissing Kareem’s complaint

concerning the Truth in Lending Act. Kareem argues that he “never received a

notice of new ownership from Citibank,” but an assignee of a loan is not subject to

liability under the Truth in Lending Act for violations that occur after the loan has

been made. See Evanto v. Fed. Nat’l Mortg. Ass’n, 814 F.3d 1295, 1298 (11th Cir.

2016). And Kareem does not dispute that he “alleged no TILA violation that was

apparent at the time of assignment to Citibank,” as required to state a claim of

assignee liability. See id. Kareem also does not challenge the finding that he

“abandoned” his complaint against Ocwen by “conced[ing] that TILA does not

impose any liability on the servicer of a mortgage loan.”

      Kareem has abandoned any challenge that he could have made to the

dismissal of his complaints for breach of the duty of good faith and for a violation

of the Trade Commission Act. “[T]he law is by now well settled in this Circuit that

a legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed.” Access Now, Inc. v. Sw. Airlines


                                          7
              Case: 16-15589     Date Filed: 01/22/2018    Page: 8 of 8


Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Kareem does not dispute that the

covenant of good faith “is not an undertaking that can breached apart from [the

explicit] terms” of the contract, Alan’s of Atlanta, Inc. v. Minolta Corp., 903 F.2d
1414, 1429 (11th Cir. 1990), nor that there is no private right of action available

under the Trade Commission Act. We deem abandoned any arguments that

Kareem could have made contesting the dismissal of these complaints against

Ocwen and Citibank.

      The district court did not abuse its discretion when it denied Kareem leave to

file a third amended complaint. Kareem argues that the district court failed to

provide a reason for denying his motion, but the district court stated that Kareem

could not “cure the deficiencies of his Second Amended Complaint” and that

“[a]lowing [him] yet another opportunity to amend would . . . be futile.” Kareem

acknowledges that “futility gives the court a reason to deny requests for leave to

amend.” And Kareem fails to explain how granting him leave to amend his

complaint would not have been futile. See Cockrell v. Sparks, 510 F.3d 1307, 1310

(11th Cir. 2007).

      We AFFIRM the dismissal of Kareem’s complaint.




                                          8